Detailed Action

►	Applicant's election of Group I (Claims 20-31) without traverse in the paper(s) filed  19 APR 2022 is acknowledged.  The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 20-31 rejected under 35 U.S.C. 103 as being unpatentable over Jeddeloh et al. [US 2010/0331204 – hereinafter “Jeddeloh”] in view of Suehiro et al. [US 2015/0111769- hereinafter “Suehiro”] ; Tan [US 2003/0148288 – hereinafter “Tang”] and Guo et al.[BMC Genomics 13:194 (2012) – hereinafter “Guo”].

	Claim 20 is drawn to a method of providing probes for off-target sequence capture in a
targeted sequencing reaction, comprising:
receiving a request for a set of target-specific hybridization probes;
contacting the target-specific hybridization probes with a reference nucleic acid
library generated from a reference sample, the nucleic acid library comprising a plurality
of nucleic acid fragments, to generate a reference group of target-specific and off-target
nucleic acid fragments bound to the target-specific hybridization probes;
separating the reference group of nucleic acid fragments bound to the target-
specific hybridization probes from unbound nucleic acid fragments;
sequencing the reference group of nucleic acid fragments to generate reference
sequencing data;
identifying off-target sequences in the reference sequencing data; and
providing a set of off-target hybridization probes based on the identified off-target
sequences.
Jeddeloh teach a method of providing probes  (i.e. target specific hybridization probes). The method of Jeddeloh comprises method(s) for enriching target sequences of interest for targeted sequences using both non-target  and target-specific probes. See paras 9-33 and 54-91. Jeddeloh recognized the problem with the cross hybridization of off- target sequences with target specific probes which off-target sequences eventually end up in the final sequencing data obtained confounding the analysis of the data obtained, see paras 6-8.  Thus Jeddeloh teach a method comprising most of the limitations of Claim 20 except for two aspects.. First, Jeddeloh do not teach receiving a request for a set of target specific hybridization probes. However, it was well known (Official Notice)  for customers to place orders for desired products (e.g. oligonucleotide probe sets / PCR primer pairs etc.).  As such, it was known for companies to receive and fill orders for said products, see at least para 31 in Suehiro. The second aspect of Claim 20 not taught by Jeddeloh is the limitation which requires identifying off-target sequences in the reference sequencing data; and providing a set of off-target hybridization probes based on the identified off-target sequences. However, it was known to identify off-target sequences in targeted sequencing data, see the first column on pg 2 of 10 in the document authored by Guo.   Accordingly, absent an unexpected result it would have been prima facie obvious  to modify the method of Jeddeloh wherein the off-target data obtained during the targeted sequencing experiments of Jeddeloh is used to design highly specific off-target  probes which are then provided to investigators performing targeted sequencing assays along with any ordered target specific probe sets. The PHOSITA would have been motivated to make this modification to insure to the extent possible that the final targeted sequencing data obtained by the targeted sequencing method of Jeddeloh is free of off-target sequences. 

As regards Claims 21-23 and 25-26 it would have been prima facie obvious to the PHOSITA to evaluate the  sequencing data obtained using the method(s) of Jeddeloh and determine therefrom the most frequent interfering off-target sequences found therein (i.e. to rank said off-target  sequences according to frequency) and to then prepare and provide any probes needed to extract the most prevalent off-target sequences from targeted sequencing samples  when using a given set of target specific probes  using the method(s) taught by Jeddeloh.

As regards Claim 24, Jeddeloh clearly teach using some number, albeit an undefined number of target specific probes in their method of target enrichment See for example Figure 1A  which shows shows three target region and the specification teach using a plurality of target specific probe for plurality of target regions, see at least for example paras 27-29. As such Jeddeloh clearly teach the general conditions for performing their method and wherehere the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Jeddeloh and Guo teach the limitation(s) of Claim 27. 
As regards Claim 28 and 30, Jeddeloh clearly teach providing the set(s) of use defined target-specific probes.


As regards Claim 31, providing information (e.g. estimates of cost saving ) as regards the benefits associated  with the use of a particular  product/ process was well known (Official Notice). See for example,  Rajalahti et al. [Eur. Respir J 23: 446-451 (2004) – hereinafter “Rajalahti”].


CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

05 MAY 2022 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2016/055736

  
Planned Search 

Search terms:

All Inventor(s) e.g. Li T?/au 

Targeted sequenc$
Target specific probes 
(off-target or non-target) probes
Capture or capturing  or select or selection or selecting

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW